United States Court of Appeals
                     For the First Circuit

No. 21-1719

  NORTHEAST PATIENTS GROUP, d/b/a Wellness Connection of Maine;
               HIGH STREET CAPITAL PARTNERS, LLC,

                     Plaintiffs, Appellees,

                               v.

       UNITED CANNABIS PATIENTS AND CAREGIVERS OF MAINE,

                Intervenor-Defendant, Appellant,

   MAINE DEPARTMENT OF ADMINISTRATIVE AND FINANCIAL SERVICES;
   KIRSTEN FIGUEROA, Commissioner of the Maine Department of
             Administrative and Financial Services,

                           Defendants.



No. 21-1759

  NORTHEAST PATIENTS GROUP, d/b/a Wellness Connection of Maine;
               HIGH STREET CAPITAL PARTNERS, LLC,

                     Plaintiffs, Appellees,

                               v.

   KIRSTEN FIGUEROA, Commissioner of the Maine Department of
            Administrative and Financial Services,

                      Defendant, Appellant,

   MAINE DEPARTMENT OF ADMINISTRATIVE AND FINANCIAL SERVICES;
       UNITED CANNABIS PATIENTS AND CAREGIVERS OF MAINE,

                           Defendants.
                         ERRATA SHEET

     The opinion of this Court, issued on August 17, 2022, is
amended as follows:
    On page 39, line 14, change "apply" to "applies"
    On page 41, line 15, change "matter" to "manner"
    On page 40, renumber note 2 as note 1
    On page 42, renumber note 3 as note 2